FILED
                           NOT FOR PUBLICATION                              OCT 03 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   14-50369

              Plaintiff-Appellee,                D.C. No. 3:14-cr-00625-LAB

 v.
                                                 MEMORANDUM*
ERIKA MACIAS-JIMENEZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                          Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Erika Macias-Jimenez appeals from the district court’s judgment and

challenges the 70-month sentence imposed following her guilty-plea conviction for

importation of cocaine and methamphetamine, in violation of 21 U.S.C. §§ 952 and

960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Macias-Jimenez argues that the district court erred in denying a minor role

reduction to her base offense level under U.S.S.G. § 3B1.2(b). We decline to reach

this claim because any error was harmless. The district court initially calculated

the Guidelines range without a minor role adjustment and explained why a

downward variance to a sentence of 70 months was appropriate. It then performed

its sentencing analysis a second time, based on the Guidelines range that resulted

from a minor role reduction, and again arrived at a sentence of 70 months. Under

these circumstances, we conclude that any error in failing to grant the minor role

reduction requested by Macias-Jimenez was harmless. See United States v.

Munoz-Camarena, 631 F.3d 1028, 1030 n.5 (9th Cir. 2011) (harmless error may

result where the district judge “acknowledges that the correct Guidelines range is

in dispute and performs his analysis twice, beginning with both the correct and

incorrect range”).

      AFFIRMED.




                                          2                             14-50369